Case 7:20-cv-02058-KMK Document 22-2 Filed 10/27/20 Page 1 of 3




            EXHIBIT 2
         Case 7:20-cv-02058-KMK Document 22-2 Filed 10/27/20 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                                                           7:20-cv-02058 (KMK)
 Emelina Webber, individually and on
 behalf of all others similarly situated,

                      Plaintiff,                       DECLARATION OF
                                                       SARAH L. BREW
         vs.

 McDonald’s Corporation,

                       Defendant.




        I, SARAH L. BREW, declare as follows:

        1.        I am a member of the State Bar of Minnesota and am admitted pro hac vice to

practice before this Court in the above-captioned matter. (Dkt. 10.) I am a partner at the law

firm Faegre Drinker Biddle & Reath LLP and counsel for Defendant in this matter. I have

personal knowledge of the facts set forth in this declaration, and if called as a witness, I could

and would testify truthfully to these facts.

        2.        I make this declaration in support of Defendant’s pre-motion letter requesting a

conference regarding its motion to dismiss Plaintiff’s First Amended Complaint (“FAC”).

        3.        During a telephone conference with Plaintiff’s counsel on October 6, 2020, I

requested a copy of the “consumer survey” referenced in paragraph 26 of the FAC. Plaintiff’s

counsel refused to provide a copy of the survey.

///

///

///


US.129804558.01
        Case 7:20-cv-02058-KMK Document 22-2 Filed 10/27/20 Page 3 of 3




       I declare under penalty of perjury of the laws of the United States that the foregoing is

true and correct.

       Executed this 27th day of October, 2020, in Minneapolis, Minnesota.




                                                SARAH L. BREW




                                                2
